UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number000-51309 PDC 2005-A Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 20-2088726 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(Zip code) (303) 860-5800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such files) and (2) has been subject to such filing requirements for the past 90 days. Yesþ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of June 30, 2010 the Partnership had 1,996.87 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2005-A LIMITED PARTNERSHIP (A West Virginia Limited Partnership) INDEX TO REPORT ON FORM 10-Q Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) 2 Condensed Statements of Operations (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. [Removed and Reserved] 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 Index NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) regarding PDC 2005-A Limited Partnership’s (the “Partnership’s” or the “Registrant’s”) business, financial condition, results of operations and prospects. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner Petroleum Development Corporation’s (“PDC’s”) strategies, plans and objectives. However, these words are not the exclusive means of identifying forward-looking statements herein.PDC now conducts business under the name “PDC Energy.” Although forward-looking statements contained in this report reflect the Managing General Partner's good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: · changes in production volumes, worldwide demand, and commodity prices for natural gas and oil; · changes in estimates of proved reserves; · the timing and extent of the Partnership’s success in further developing and producing the Partnership’s natural gas and oil reserves; · the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; · risks incident to the recompletion and operation of natural gas and oil wells; · future production and well recompletion costs; · the availability of Partnership future cash flows for investor distributions or funding of Well Recompletion Plan activities; · the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; · the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; · changes in environmental laws and the regulations and enforcement related to those laws; · the identification of and severity of environmental events and governmental responses to the events; · the effect of natural gas and oil derivatives activities; · conditions in the capital markets; and · losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the cautionary statements made in this report, the Partnership’s annual report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission, or SEC, on March 31, 2010, (“2009 Form 10-K”), and the Partnership’s other filings with the SEC and public disclosures.The Partnership cautions you not to place undue reliance on forward-looking statements, which speak only as of the date of this report.Other than as required under the securities laws, the Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 1 - Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) PDC 2005-A Limited Partnership Condensed Balance Sheets (unaudited) June30, December31, 2009* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Oil inventory Due from Managing General Partner-derivatives Due from Managing General Partner-other, net Total current assets Oil and gas properties, successful efforts method, at cost Less:Accumulated depreciation, depletion and amortization ) ) Oil and gas properties, net Due from Managing General Partner-derivatives Other assets Total noncurrent assets Total Assets $ $ Liabilities and Partners' Equity Current liabilities: Accounts payable and accrued expenses $ $ Due to Managing General Partner-derivatives Total current liabilities Due to Managing General Partner-derivatives Asset retirement obligations Total liabilities Commitments and contingent liabilities Partners' equity: Managing General Partner Limited Partners - 1,996.87 units issued and outstanding Total Partners' equity Total Liabilities and Partners' Equity $ $ *Derived from audited 2009 balance sheet See accompanying notes to unaudited condensed financial statements. - 2 - Index PDC 2005-A Limited Partnership Condensed Statements of Operations (unaudited) Three months ended June30, Six months ended June30, Revenues: Natural gas and oil sales $ Commodity price risk management gain (loss), net ) ) Total revenues ) Operating costs and expenses: Natural gas and oil production costs Direct costs - general and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations Total operating costs and expenses Income (loss) from operations ) ) Interest income - - Net income (loss) $ $ ) $ $ ) Net income (loss) allocated to partners $ $ ) $ $ ) Less:Managing General Partner interest in net income (loss) ) ) Net income (loss) allocated to Investor Partners $ $ ) $ $ ) Net income (loss) per Investor Partner unit $ 64 $ ) $ $ ) Investor Partner units outstanding See accompanying notes to unaudited condensed financial statements. - 3 - Index PDC 2005-A Limited Partnership Condensed Statements of Cash Flows (unaudited) Six months ended June30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Unrealized (gain) loss on derivative transactions ) Changes in operating assets and liabilities: Decrease in accounts receivable Decrease in oil inventory Increase in other assets ) ) Decrease in accounts payable and accrued expenses ) ) Decrease in due from Managing General Partner - other, net Net cash provided by operating activities Cash flows from investing activities: Capital expenditures for oil and gas properties ) ) Proceeds from drilling advance refund from Managing General Partner - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Distributions to Partners ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed financial statements. - 4 - Index PDC 2005-A LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2010 (unaudited) Note 1−General and Basis of Presentation The PDC 2005-A Limited Partnership was organized as a limited partnership on November 30, 2004, in accordance with the laws of the State of West Virginia for the purpose of engaging in the exploration and development of oil and natural gas properties.Upon completion of the sale of Partnership units on February 9, 2005, the Partnership was funded and commenced its business operations.The Partnership owns natural gas and oil wells located in Colorado and from the wells, the Partnership produces and sells natural gas and oil. Purchasers of partnership units subscribed to and fully paid for 124.79 units of limited partner interests and 1,872.08 units of additional general partner interests at $20,000 per unit.In accordance with the terms of the Limited Partnership Agreement (the “Agreement”), Petroleum Development Corporation, a Nevada Corporation that now conducts business under the name “PDC Energy”, is the Managing General Partner of the Partnership (hereafter, the “Managing General Partner” or “PDC”) and has a 20% Managing General Partner ownership in the Partnership.Upon completion of the drilling phase of the Partnership's wells, all additional general partners units were converted into units of limited partner interests and thereafter became limited partners of the Partnership.Throughout the term of the Partnership, revenues, costs, and cash distributions are allocated 80% to the limited and additional general partners (collectively, the “Investor Partners”), which are shared pro rata based upon the portion of units owned in the Partnership, and 20% to the Managing General Partner. As of June 30, 2010, there were 1,502 Investor Partners.As of June 30, 2010 the Managing General Partner has repurchased 24.0 units of the total 1,996.87 outstanding units of Partnership interests from Investor Partners at an average price of $9,891 per unit and, as a result, participates in the sharing of revenues, costs and cash distributions as both an investor partner and as the Managing General Partner. The Managing General Partner, under the terms of the Drilling and Operating Agreement (the “D&O Agreement”), has full authority to conduct the Partnership’s business and actively manage the Partnership.The Partnership expects continuing operations of its natural gas and oil properties until such time that the Partnership’s wells are depleted or become uneconomical to produce, at which time that well may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2055, unless dissolved by certain conditions stipulated within the Agreement which are unlikely to occur at this time, or by written consent of the Investor Partners owning a majority of outstanding units at that time. In the Managing General Partner’s opinion, the accompanying interim unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair statement of the Partnership’s financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the SEC.Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.The information presented in this quarterly report on Form 10-Q should be read in conjunction with the Partnership’s audited financial statements and notes thereto included in the Partnership’s 2009 Form 10-K.The Partnership’s accounting policies are described in the Notes to Financial Statements in the Partnership’s 2009 Form 10-K and updated, as necessary, in this Form 10-Q.The results of operations for the three and six months ended June 30, 2010, and the cash flows for the six months ended June 30, 2010, are not necessarily indicative of the results to be expected for the full year or any other future period. Note 2−Recent Accounting Standards Recently Issued Accounting Standards Fair Value Measurements and Disclosures In January 2010, the FASB issued changes related to fair value measurements requiring gross presentation of activities within the Level 3 roll forward, whereby entities must present separately information about purchases, sales, issuances and settlements.This change will be effective for the Partnership’s financial statements issued for annual reporting periods beginning after December 15, 2010.The Partnership does not expect adoption of these changes to have a material effect on the Partnership’s financial statements and related disclosures. - 5 - Index PDC 2005-A LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2010 (unaudited) Internal Control over Financial Reporting in Exchange Act Periodic Reports On July 21, 2010, the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act made permanent the SEC’s non-accelerated filer’s exemption, previously set to expire after December 15, 2010, from compliance with Section 404(b) of the Sarbanes-Oxley Act of 2002, or SOX.Therefore, as a non-accelerated filer, the Partnership is permanently exempted from the SOX requirement that SEC registrants provide an attestation report on the effectiveness of internal controls over financial reporting by the registrant’s external auditor. Note 3−Transactions with Managing General Partner and Affiliates The Managing General Partner transacts business on behalf of the Partnership under the authority of the D&O Agreement.Revenues and other cash inflows received on behalf of the Partnership are distributed to the Partners net of (after deducting) corresponding operating costs and other cash outflows incurred on behalf of the Partnership.The fair value of the Partnership’s portion of unexpired derivative instruments is recorded on the balance sheet under the captions “Due from Managing General Partner–derivatives,” in the case of net unrealized gains or “Due to Managing General Partner–derivatives,” in the case of net unrealized losses. The following table presents transactions with the Managing General Partner reflected in the balance sheet line item – Due from (to) Managing General Partner-other, net which remain undistributed or unsettled with the Partnership’s investors as of the dates indicated. June30, December31, Natural gas and oil sales revenues collected from the Partnership's third-party customers $ $ Commodity Price Risk Management, Realized Gains Other (1) ) ) Total Due from Managing General Partner-other, net $ $ All other unsettled transactions, excluding derivative instruments, between the Partnership and the Managing General Partner.The majority of these are operating costs or general and administrative costs which have not been deducted from distributions. - 6 - Index PDC 2005-A LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2010 (unaudited) The following table presents Partnership transactions, excluding derivative transactions which are more fully detailed in Note 5, Derivative Financial Instruments, with the Managing General Partner and its affiliates for three and six months ended June 30, 2010 and 2009.“Well operations and maintenance” and “Gathering, compression and processing fees” are included in “Natural gas and oil production costs” on the statements of operations. Three months ended June30, Six months ended June30, Well operations and maintenance $ Gathering, compression and processing fees Direct costs - general and administrative Cash distributions* *Cash distributions include $10,040 and $22,198 during the three and six months ended June 30, 2010, respectively, and $15,213 and $20,702 during the three and six months ended June 30, 2009, respectively, related to equity cash distributions on Investor Partner units repurchased by PDC. Note 4−Fair Value Measurements Derivative Financial Instruments.The Partnership measures fair value based upon quoted market prices, where available.The valuation determination includes: (1) identification of the inputs to the fair value methodology through the review of counterparty statements and other supporting documentation, (2) determination of the validity of the source of the inputs, (3) corroboration of the original source of inputs through access to multiple quotes, if available, or other information and (4) monitoring changes in valuation methods and assumptions.The methods described above may produce a fair value calculation that may not be indicative of future fair values.The valuation determination also gives consideration to nonperformance risk on Partnership liabilities in addition to nonperformance risk on PDC’s own business interests and liabilities, as well as the credit standing of derivative instrument counterparties.The Managing General Partner primarily uses financial institutions, who are also major lenders in PDC’s credit facility agreement, as counterparties to the Partnership’s derivative contracts.The Managing General Partner has evaluated the credit risk of the counterparties holding the Partnership’s derivative assets using relevant credit market default rates, giving consideration to amounts outstanding for each counterparty and the duration of each outstanding derivative position.Based on the Managing General Partner’s evaluation, as of June 30, 2010, the impact of nonperformance risk on the fair value of the Partnership’s derivative assets and liabilities was not significant.Validation of the Partnership’s contracts’ fair values are performed internally and while the Managing General Partner uses common industry practices to develop valuation techniques, changes in the Managing General Partner’s pricing methodologies or the underlying assumptions could result in significantly different fair values.While the Managing General Partner believes these valuation methods are appropriate and consistent with those used by other market participants, the use of different methodologies, or assumptions, to determine the fair value of certain financial instruments could result in a different estimate of fair value. - 7 - Index PDC 2005-A LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2010 (unaudited) The following table presents, by hierarchy level, the Partnership’s derivative financial instruments, including both current and non-current portions measured at fair value. Quoted Prices in Active Markets Significant Unobservable Inputs (Level 1) (Level 3) Total As of December 31, 2009 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives ) ) ) Basis protection derivative contracts - ) ) Total liabilities ) ) ) Net asset (liability) $ $ ) $ ) As of June 30, 2010 Assets: Commodity based derivatives $ $ $ Total assets Liabilities: Commodity based derivatives - ) ) Basis protection derivative contracts - ) ) Total liabilities - ) ) Net asset (liability) $ $ ) $ The following table presents the changes of the Partnership’s Level 3 derivative financial instruments measured on a recurring basis: Six months ended June30, 2010 Fair value, net liability, as of December 31, 2009 $ ) Changes in fair value included in statement of operations line item: Commodity price risk management, net Settlements ) Fair value, net liability, as of June 30, 2010 $ ) Change in unrealized gains (losses) relating to assets (liabilities) still held as of June 30, 2010 included in statement of operations line item: Commodity price risk management, net $ See Note 5, Derivative Financial Instruments, for additional disclosure related to the Partnership’s derivative financial instruments. Non-Derivative Assets and Liabilities.The carrying values of the financial instruments comprising current assets and current liabilities approximate fair value due to the short-term maturities of these instruments. - 8 - Index PDC 2005-A LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS June 30, 2010 (unaudited) Note 5−Derivative Financial Instruments As of June 30, 2010, the Partnership had derivative instruments, comprised of commodity collars, commodity fixed-price swaps and basis protection swaps, in place for a portion of its anticipated production through 2013 for a total of 1,482,234 MMbtu of natural gas and 12,621 Bbls of oil.Partnership policy prohibits the use of natural gas and oil derivative instruments for speculative purposes. The following table summarizes the line item and fair value amounts of the Partnership’s derivative instruments in the accompanying balance sheets. Fair Value Balance Sheet June30, December31, Derivative instruments not designated as hedge(1): Line Item Derivative Assets: Current Commodity contracts Due from Managing General Partner-derivatives $ $ Non Current Commodity contracts Due from Managing General Partner-derivatives Total Derivative Assets $ $ Derivative Liabilities: Current Commodity contracts Due to Managing General Partner-derivatives $ ) $ ) Basis protection contracts Due to Managing General Partner-derivatives ) ) Non Current Commodity contracts Due to Managing General Partner-derivatives ) ) Basis protection contracts Due to Managing General Partner-derivatives ) ) Total Derivative Liabilities $ ) $ ) (1) As of June 30, 2010 and December 31, 2009, none of the Partnership’s derivative instruments were designated as hedges. The following table summarizes the impact of the Partnership’s derivative instruments on the Partnership’s accompanying statements of operations for the three and six months ended June 30, 2010 and 2009. Three months ended June 30, Statement of operations line item Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Gains For the Current Period Total Reclassification of Realized Gains (Losses) Included in Prior Periods Unrealized Realized and Unrealized Losses For the Current Period Total Commodity price risk management, net Realized gains (losses) $ ) $ Unrealized (losses) gains ) Total commodity price risk management gain (loss), net $
